DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/17/2022 has been entered. Claims 1-4 and 7-9 are pending. Claims 5-6 are canceled. 
The applicant’s amendments overcome the 35 USC 112 rejection in the previous office action on 09/14/2022 and the 35 USC 112 rejection is withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 9 has been analyzed to determine whether it is directed to any judicial exceptions.  
Claim 9 recites at least one step or instruction for Claim 9 recites steps or instructions for:
detecting an operating parameter that characterizes an operating mode currently carried out by the household appliance 
determining the current operating mode based on the detected operating parameter
depicting with an evaluation and control unit information concerning the determined current operating mode on a display of the household appliance, wherein the evaluation and control unit varies a depicting direction (r) of the information depicted on the display as well as content of the information depending on the determined current operating mode of the household appliance
wherein the depicted information depends on the determined current operating mode of the household appliance and is selected from the group consisting of: information on a charge state of the accumulator; information on the operating mode of the household appliance, and information on an accessory connected to the household appliance, wherein the depicted information comprises only information which is defined as relevant for the current operating mode of the household appliance, and is selected from a plurality of available pieces of information,, and wherein the evaluation and control unit of the household appliance filters and adapts the content of the information depicted on the display to the respective current operating mode, so that a user receives only currently relevant pieces of information.
which are grouped as a mental process under the 2019 PEG or a certain method of organizing human activity under the 2019 PEG. The claimed limitations involve the mental processes of observation, judgement or evaluation.  Accordingly, claim 9 recites an abstract idea.
The sensors listed in Claim 9 appear to add insignificant extra-solution activity to the abstract idea or generally link the use of the abstract idea to a particular technological environment or field of use. In other words, these sensors are incidental or token additions to the claim that do not alter or affect how the process steps are performed (e.g., the detecting step still detects an operation parameter regardless which sensor is used). 
The evaluation and control unit in claim 9 appears to link the abstract idea to a particular field of use or technological environment. More specifically, the evaluation and control unit are generically recited computer elements which do not improve the functioning of a computer, or any other technology or technical field.  Nor do these above-identified additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.   
These additional elements are not indicative of integrating the abstract idea into a practical application thereof. None of these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond adding extra solution activity to the abstract idea or generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These additional elements do not improve the functioning of  a computer, or any other technology or technical field. For at least these reasons, the abstract idea identified above in claim 9 not integrated into a practical application under 2019 PEG.
The recitation of the above-identified additional limitations in Claims 9 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons:
Per Applicant’s specification, sensors including ultrasonic sensors, contact sensors, camera systems, and the like are known from the prior art (page 2, lines 15-17) and thus, admitted in their specification that such components are well understood, routine and conventional.
Accordingly, in light of Applicant’s specification, the claimed term “a sensor that is selected from the group consisting of: a sensor that is designed for detecting a relative orientation of a handle of the household appliance, which can be adjusted relative to an appliance housing; a contact sensor for detecting mechanical contact of the household appliance with a service station; and an accumulator monitoring device that is designed for detecting charging or discharging of the accumulator” is reasonably construed to be known in the art, well understood, routine and conventional.  
Furthermore, Applicant’s specification does not describe any means required for the above-mentioned sensors to perform their function.  This lack of disclosure is acceptable under 35 U.S.C. §112(a) since this hardware performs non-specialized functions known by those of ordinary skill in the art.  By omitting the specific means for which the sensors are able to function, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activities’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
For at least the above reasons, methods of Claim 9 are directed to applying an abstract idea (e.g., mental process or certain method of organizing human activity) by adding extra-solution activity and by performing the method on a general-purpose computer (evaluation and control unit) without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, claim 9 does not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in claim 9 do not add significantly more because these elements are of a well-understood, routine, conventional nature.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. 
Therefore, claim 9 does not amount to significantly more than the abstract idea itself. 
Accordingly, claim 9 is not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, et al. (US Pub. No. 2013/0167320) in view of Tondra et al. (US Pat. 6768073) and Yang (US Pub. No. 2016/0374526 A1).
With respect to claim 1, Liu discloses:
A mobile household appliance (figure 1) comprising: an appliance housing (110), a display (195) that forms part of an outer shell of the appliance housing, a detection device (paragraph 0019) configured for detecting an operating parameter that characterizes an operating mode currently carried out by the household appliance, and an evaluation and control unit (paragraph 0020) configured for determining the operating mode based on the operating parameter and for depicting at least one piece of information concerning the current operating mode on the display, wherein the evaluation and control unit is designed for varying a depicting direction of the information (paragraph 0020) depicted on the display of the information depicted on the display depending on the determined current operating mode of the household appliance, and wherein the detection device has a sensor that is selected from the group consisting of: a sensor that is designed for detecting a relative orientation of a handle of the household appliance (paragraph 0020), wherein the depicted information (para. 0018) depends on the determined current operating mode of the household appliance selected from the group consisting of: information on a charge state of the accumulator; information on the operating mode of the household appliance, and information on an accessory connected to the household appliance.

	
Liu does not explicitly disclose that the handle of the household appliance is can be adjusted relative to the appliance housing. 
Tondra, in the same field of endeavor, and teaches a handle (250) that can be adjusted relative to the appliance housing (fig. 2 and 3) as part of an mobile household appliance (fig. 1). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the handle in Liu and incorporate a handle that can be adjusted relative to the appliance housing as thought by Tondra, for the purpose of providing a handle that can fold for storage and transport (col. 3 ln. 19-21).
Liu does not explicitly disclose that the evaluation and control unit varies a content of a content of the information depicted on the display.
In addition, Liu does not explicitly disclose that wherein the at least one piece of information comprises only information which is defined as relevant for the current operating mode of the household appliance, and is selected from a plurality of available pieces of information, and wherein the evaluation and control unit of the household appliance is designed for filtering and adapting the content of the information depicted on the display to the respective current operating mode, so that a user receives only currently relevant pieces of information.
The examiner notes that the interpretation of this limitation differs from that of the cancelled claim 6, from the set of claims filed 10/25/2021. The change of interpretation is necessitated by the amendment and the examiner is interpreting this to mean that only relevant information (excluding what can be considered not “relevant information”) is selected, instead of the evaluation and control unit performing the only function of selecting information for display (the selected information is not exclusive of irrelevant information, but does include relevant information, in the interpretation of claim 6 of the previous office action).
Yang, in the same field of endeavor teaches that the content of a display can be varied (paragraph 0135) depending on determined operating mode and such content is only information which is defined as relevant for the current operating mode of the household appliance, and is selected from a plurality of available pieces of information (para 0137-1041 shows a plurality of types of information), and wherein the evaluation and control unit (paragraph 0190) is designed for filtering and adapting the content of the information depicted on the display to the respective current operating mode, so that a user receives only currently relevant pieces of information (there is no indication that non-relevant information is transmitted for display – see. fig. 8, [0137-0141]).
 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Liu such that only relevant pieces of information are selected, filtered, adapted, and displayed as Yang teaches that this provides context useful information (Yang, para. 0026) and avoids having the user look through complicated manuals to access such useful information (Yang, para. 0005).
Although the display of Yang is presented on a mobile terminal, and not as part of a mobile household appliance, Yang presents an interface and information on the mobile household appliance on a mobile terminal. The same concepts and reasoning do apply to where the display is part of the body of the mobile appliance, as in Liu. Liu uses a display on the body to display similar information (Liu, para [0018] and filter information in fig. 13). Thus, this concept would also apply to a display on a mobile household appliance as well as a mobile terminal as it is just a matter of difference in where the information is displayed and where a user would interact with the information. In addition, by doing so context useful information is displayed and a user would not need to look through a manual to access such useful information, and such would be beneficial to a display on a mobile household appliance. As stated before, displays on mobile household appliances are known in the art and are presented for displaying information to a user, the same kind of information that would be displayed on the mobile terminal of Yang, thus it would be obvious to one of ordinary skill in the art to apply the teachings of Yang into Liu.
With respect to claim 2, Liu discloses that:
the evaluation and control unit is designed for deducing (para. 0021) in dependence on the operating mode a spatial orientation of the household appliance and/or a viewing direction of a user at the household appliance during the operating mode.
With respect to claim 3, Liu discloses:
a data memory (para. 0020), which is communicatively linked to the evaluation and control unit and in which a plurality of potential operating modes of the household appliance and depicting directions (r) of information on the display allocated to the operating modes are stored (para. 0021, the processor executes instructions, stored in the data memory, that change the orientation of the display)

With respect to claim 7, Liu discloses that:
the display (195) is inseparable component of the appliance housing

With respect to claim 9, the apparatus of Liu in view of Tondra and Yang is capable of performing the claimed method for operating a mobile household appliance. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the apparatus of Liu in view of Tondra, to perform the claimed method. 

Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tondra and Yang as applied to claim 1 above, and further in view of Conrad (US Pub. No. 2002/0112315 A1).
Liu in view of Tondra teaches the discloses the limitations of claim 1. Liu in view of Tondra does not explicitly disclose that the operating mode is selected from the group consisting of: a working mode, in which the user utilizes the household appliance as intended for carrying out a household task, particularly a floor treatment task; a charging mode, in which the household appliance is connected to a charger or a charging station in order to charge an accumulator; a service mode, in which the household appliance is docked with a service station in order to receive a service; and an idle mode, in which the household appliance is parked outside of a working mode, charging mode and service mode. Additionally, Liu in view of Tondra does not explicitly disclose that the accumulator is a separable or inseparable component of the household appliance. 
With respect to claim 4, Conrad, in the same field of endeavor, teaches a mobile household appliance (fig 3), wherein the appliance is capable of operating in multiple power modes, including “"normal" (“working mode”) operating mode, a "high flow" mode for auxiliary cleaning, a "standby" (“idle”) mode for reduced speed during interruptions in vacuuming, and a "battery recharge" (“charging”) mode” (para. 0065). Conrad also teaches that these modes can be actuated (para. 0012) by means of various switches or sensors such as a sensor to detect whether the device is charging (para. 0018) or in a standby or in use position (para. 0066). 
Additionally, with respect to claim 8, Conrad teaches that the appliance has an accumulator (114 - battery) capable of being separated (para. 0061) from the appliance.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the household appliance of Liu in view of Tondra and incorporate multiple operating modes and a separable accumulator as thought by Conrad, for the purpose of providing different operating parameters (para. 0025-0027) and for the purpose of enabling external recharge of a battery (para. 0061).
Response to Arguments
Regarding the 35 USC 101 rejection on claim 9, the examiner respectfully disagrees with the applicant’s arguments that the claim does not recite a mental process.  The addition of generic computer structure (the evaluation and control unit) does not make a claim eligible under 35 USC 101. There is evidence that the evaluation and control unit (interpreted to be a computer processor and some memory to store computer instructions) is known in the art. The applicant does not provide detail in the specification of how the evaluation and control unit works on a low level (as in how a computer processor and transistors along with registers and memory work), and the reference previously cited – Liu shows that it is known in the art. As such, the claim is directed towards a mental process without significantly more. As per examiner guidance  in the 2019 PEG, mental processes include activities that a person could do by hand with the assistance of a pen and paper. A person could vary and display content on a piece of paper and rotate such content as well as make determinations/observations on the state of a vacuum cleaner. A person could select/filter/adapt one or more pieces of information from a plurality of pieces of information and determine whether it relevant to a current operating mode of a mobile household device. Determining the current operating mode of the household appliance is also a mental process or observation. As a result, the claim is directed to an abstract idea (mental processes of observation, judgement or evaluation), without significantly more.
Applicant’s arguments with respect to the 35 USC 103 rejection of claims 1-3, 5-7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Yang has been added to teach the amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh (US-20010033169-A1) discloses a battery with a screen that is either integral to the battery or remote from it.
	Grey (US-20160128527-A1) discloses a non-removable battery that is placed to make it comfortable for the user of the potable vacuum.
	Selnech (DE-102015108462-A1) discloses a service station for a vacuum with a contact sensor that enables communication with a processor.
	Bosses (US-20120152280-A1 ) discloses a mobile household appliance with a display wherein the content of the display changes direction and wherein the content of the display can be is changed based on operating state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723